Citation Nr: 0122898	
Decision Date: 09/20/01    Archive Date: 09/24/01

DOCKET NO.  98-18 114A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a waiver of recovery of home loan guaranty 
indebtedness in the amount of $7,436.11 plus interest.


REPRESENTATION

Appellant represented by:	Susan L. Saeger, Attorney at 
Law


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 1998 decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) Committee on 
Waivers and Compromises (Committee) in Houston, Texas, which 
denied entitlement to a waiver of recovery of home loan 
guaranty indebtedness in the amount of $7,436.11 plus 
interest.



REMAND

The Board has reviewed the record in this action in great 
detail and it appears that further development is necessary 
to enable the Board to render a final determination in this 
matter.  Specifically, the appellant is clearly challenging 
the validity and creation of this debt as evidenced by 
letters from his representative dated in May 1998, October 
1998, and January 1999.  The September 1998 statement of the 
case issued to the appellant did not address the validity and 
creation of the debt. 

Additionally, the appellant requested a RO hearing in his 
October 1998 substantive appeal.  The record reflects that 
the appellant was notified in November 1998 of a hearing 
scheduled for December 1998.  The record further indicates 
that the appellant did not appear for his RO hearing.  
However, in a December 1998 letter from the appellant's 
current representative, specific documents were requested and 
it was noted that an appearance would be made at a personal 
hearing.  The record also reflects a December 1998 letter to 
the appellant from the RO.  This letter states in part that 
the dispute of the debt must be resolved before a hearing 
with a traveling Member of the Board could be scheduled.  
Another document in the file indicates that the 
representative's December 1998 letter was considered as a 
second request for a hearing and no response had been 
received indicating that a hearing was not desired.  Finally, 
in July 2001, the Board sent a letter to the appellant's 
representative requesting clarification of whether the 
appellant wanted a hearing before a Member of the Board.  The 
Board notified the appellant's representative that if a 
response was not received within 30 days from the date of the 
letter, the Board would assume that the appellant wanted a 
hearing before a Member of the Board at the RO and the case 
would be remanded for the scheduling of such a hearing.  The 
Board has not received a response from the appellant or his 
representative.  

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should schedule the appellant 
for a hearing before a Member of the 
Board at the RO.  A copy of the notice of 
the date and time of the hearing should 
be associated with the claims folder.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107), and its 
implementing regulations (66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)), are fully complied 
with and satisfied. 
  
3.  After all necessary development has 
been completed to the extent possible, 
the RO should again review the record.  
If any benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
The supplemental statement of the case 
should fully address all issues, 
including the validity and creation of 
the debt, as well as the applicable law 
and regulations.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



